UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-08822 Capital Management Investment Trust (Exact name of registrant as specified in charter) 630 Fitzwatertown Road Building A, 2nd Floor Willow Grove, PA 19090-1904 (Address of principal executive offices) (Zip code) Matrix 360 Administration, LLC 630 Fitzwatertown Road Building A, Second Floor Willow Grove, PA 19090-1904 (Name and address of agent for service) Registrant's telephone number, including area code: 888.626.3863 Date of fiscal year end:11/30/2011 Date of reporting period: 05/31/2011 ITEM 1. REPORTS TO SHAREHOLDERS The Semi-Annual report to Shareholders for the period ended May 31, 2011 pursuant to Rule 30e-1 under the Investment Company Act of 1940(the “1940 Act”), as amended (17 CFR 270.30e-1)is filed herewith. Semi-Annual Report 2011 Mid-Cap Fund Small-Cap Fund May 31, 2011 Capital Management Investment Trust This report and the financial statements contained herein are submitted for the general information of the shareholders of the Capital Management Funds (the “Funds”). This report is not authorized for distribution to prospective investors in the Funds unless preceded or accompanied by an effective prospectus. Mutual fund shares are not deposits or obligations of, or guaranteed by, any depository institution. Shares are not insured by the FDIC, Federal Reserve Board or any other agency, and are subject to investment risks, including possible loss of principal amount invested. Neither the Funds nor the Funds’ distributor is a bank. Distributor: Wellington Shields & Co., LLC, 140 Broadway, 44th Floor, New York, NY 10005, Phone 1-212-320-3015. Fund Expense Example (Unaudited) As a shareholder of the Funds, you incur two types of costs: (1) transaction costs, which may include sales charges (loads) on purchase payments and (2) ongoing costs, including management fees; distribution (12b-1) fees; and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period as indicated below. Actual Expenses – The first line of each table below provides information about the actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes – The last line of each table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed annual rate of return of 5% before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds by comparing this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in each table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) on purchase payments. Therefore, the last line of each table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Mid-Cap Institutional Class Shares Expense Example Beginning Account Value December 1, 2010 Ending Account Value May 31, 2011 Expenses Paid During Period* Actual 10.44% $ 1,000.00 $ 1,104.40 $ 7.87 Hypothetical (5% annual return before expenses) $ 1,000.00 $ 1,017.45 $ 7.54 Mid-Cap Investor Class Shares Expense Example Beginning Account Value December 1, 2010 Ending Account Value May 31, 2011 Expenses Paid During Period* Actual 9.97% $ 1,000.00 $ 1,099.70 $ 11.78 Hypothetical (5% annual return before expenses) $ 1,000.00 $ 1,013.71 $ 11.30 Fund Expense Example (Unaudited) Small-Cap Institutional Class Shares Expense Example Beginning Account Value December 1, 2010 Ending Account Value May 31, 2011 Expenses Paid During Period** Actual 20.66% $ 1,000.00 $ 1,206.60 $ 8.25 Hypothetical (5% annual return before expenses) $ 1,000.00 $ 1,017.45 $ 7.54 Small-Cap Investor Class Shares Expense Example Beginning Account Value December 1, 2010 Ending Account Value May 31, 2011 Expenses Paid
